DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1 and 3-9 are pending and have been examined in this Office Action.  Claim 2 has been canceled and claims 8 and 9 have been added since the last Office Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tracking target vehicle identifying unit”, “a vehicle position information acquiring unit”, “a control amount setting unit”, etc. in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to disclose or describe the explicit negative limitation that the vehicle is not controlled in any way based on any of the other vehicles in the plurality of preceding vehicle.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C.103 as being unpatentable over U.S. Patent Application Publication 2019/0080187 to Inoue et al. in view of WIPO Publication WO2017/030131 to Sakai et al.
As per claim 1, Inoue discloses a control system (50) which controls behavior of a vehicle (Inoue; At least the abstract), but does not explicitly disclose a motorcycle (100), the system comprising:
However, the above features are taught by Sakai (Sakai; At least line(s) 10-11 on page 1).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sakai into the invention of Inoue with the motivation of simple substitution of one known element for another to obtain predictable results. Four wheeled vehicles and motorcycles are both types of vehicles that are driven on roads with other vehicles.  Thus, using the cruise control system of Inoue on a motorcycle of Sakai, which has a cruise control system, would be within the skill of and obvious to one in the art.  
a tracking target vehicle identifying unit (52) that identifies a single tracking target vehicle (AT) of an adaptive cruise operation (Inoue; At least paragraph(s) 88));
a vehicle position information acquiring unit (53) that acquires vehicle position information serving as information on a relative position of the tracking target vehicle (AT) with respect to the motorcycle (100) during traveling (Inoue; At least paragraph(s) 60 and 61);
a control amount setting unit (54) that sets a control amount in the adaptive cruise operation, based on the vehicle position information acquired by the vehicle position information acquiring unit (53) (Inoue; At least paragraph(s) 88);
an execution unit (55) that causes the motorcycle (100) to execute the adaptive cruise operation according to the control amount set by the control amount setting unit (54) (Inoue; At least paragraph(s) 88); and
Inoue discloses a lane position information acquiring unit (51) that acquires lane position information (Inoue; At least paragraph(s) 72), but does not explicitly disclose the information serving as information on relative positions of lane boundaries (LV_R, LV_L) with respect to the motorcycle (100) during traveling in a Lane(L), 
However, the above features are taught by Sakai (Sakai; At least line(s) 564-577 on page 14, line(s) 880-882 and 896-901 on page 22).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sakai into the invention of Inoue with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Identifying the relative positions of the lane boundaries would provide additional information for better characterizing the position of the vehicle in the lane, such as for identifying other vehicles in the lane, as in paragraph(s) 60 and 61 of Inoue, or for lane keeping control.  
wherein the tracking target vehicle identifying unit (52): recognizes a plurality of preceding vehicles (A1, A2) positioned in front of the motorcycle in the lane (L) and identifies the tracking target vehicle (AT) from at least one of the plurality of preceding vehicles in the lane (L), based on the lane position information acquired by the lane position information acquiring unit ( 51) (Inoue; At least paragraph(s) 60, 61, and 88) and
identifies a preceding vehicle (Al) which is located on the lane (L) of the motorcycle (100) and has a shortest distance (Ad x) among distances (AD 1, AD 2) from the motorcycle (100) in the traveling direction of the motorcycle (100) as the tracking target vehicle (AT) (Inoue; At least paragraph(s) 88).
As per claim 3, Inoue discloses determining whether preceding vehicles are within the same lane, but does not explicitly disclose wherein the lane position information acquiring unit (51) acquires lane margins (LM_R, LM_L) serving as distances from the motorcycle (100) to the lane boundaries (LV_R, LV_L) in a transverse direction of the traveling lane (L) as the lane position information (Sakai; At least line(s) 896-901 on page 22), and
the tracking target vehicle identifying unit (52) determines whether or not preceding vehicles (Al, A2, A3) are located on the traveling lane (L), based on preceding vehicle margins (AM_l, AM_2, AM_3) serving as distances from the motorcycle (100) to the preceding vehicles (Al, A2, A3) in the transverse direction of the traveling lane (L), and the lane margins (LM_R, LM_L) (Sakai; At least pages 23-24).
However, the above features are taught by Sakai (as cited above).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sakai into the invention of Inoue with the motivation of simple substitution of one known element for another to obtain predictable results. Inoue discloses identifying vehicles within the lane and the lane boundaries.  Determining which specific measurements to use to determine a vehicle is in the same lane would be a simple mathematical relationship and would be within the skill of and obvious to one in the art.  
As per claim 4, Inoue discloses determining the vehicle width (Inoue; At least paragraph(s) 41), but does not explicitly disclose wherein the preceding vehicle margins (AM_l, AM_2, AM_3) are distances from the motorcycle (100) to positions, closest to the motorcycle (100), of the preceding vehicles (Al, A2, A3) in the transverse direction of the traveling lane (L).
At the time of filing, determining a distance based on any point on a vehicle would be a simple matter of a basic mathematical relationship.  Therefore, using any point on a vehicle would be with the skill of and obvious to one in the art.  
As per claim 5, Inoue discloses wherein the vehicle position information is acquired, based on an output of a distance measuring sensor (20) (Inoue; At least paragraph(s) 26 and 32).
As per claim 6, Inoue discloses wherein the lane position information is acquired, based on an output of an image sensor (10) (Inoue; At least paragraph(s) 26 and 72).
As per claim 7, Inoue discloses the method of using the device, as discussed above, in claim 1.  Therefore, claim 7 is rejected using the same citations and reasoning as applied to claim 1 above.  
As per claims 8 and 9, Inoue discloses wherein the control system is configured to control the behavior of the motorcycle based on the tracking target vehicle and not based on any of the other vehicles from the plurality of preceding vehicles by setting the control amount such that the shortest distance approaches a distance reference value (Inoue; At least paragraph(s) 88).
Response to Arguments
With respect to the interpretation of the claims under 35 U.S.C. 112(f), “unit” is a generic placeholder tied to a function and not modified by sufficient structure, therefore, interpretation under 35 U.S.C. 112(f) is appropriate.  Since Applicant did not provide any specific argument to the contrary, this interpretation is being maintained.  
Applicant’s arguments, see pages 6-9, filed 06/23/2022, with respect to rejection of the claims 1 and 7, and 3-6 by dependency, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669